Citation Nr: 1125153	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  10-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of injury to the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to December 1952 and from January 1953 to June 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in October 2010.  A transcript of this proceeding has been associated with the claims file.  During the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence.  Additional evidence was received in November 2010, with a waiver of RO consideration.  

This case was previously before the Board in January 2011 at which time the issue address above was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

There is no medical evidence of a current right hand disorder.


CONCLUSION OF LAW

The criteria for service connection for residuals of injury to the right hand are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's assertion that he is entitled to service connection for residuals of injury to the right hand.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  See also 38 C.F.R. § 3.304(d).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Analysis

The Veteran was treated for multiple penetrating wounds of his left hand and was struck in the face by a mortar fragment injuring his right eye due to enemy action in October 1951.  There were complaints, treatment, and diagnoses for these injuries in service, but none are shown for the Veteran's right hand, and no right hand disabilities were found on service discharge examination in June 1957.  

The Veteran submitted a claim for service connection for a right eye and left hand disorder in July 1957.  In April 2008 the Veteran submitted a claim for service connection for right and left hand disorders as well as an increased rating for his service-connected left hand scar disorder.  Right hand problems were not mentioned at the time of the 1957 claim or during VA examination in August 1957.  Nor was a right hand problem mentioned  during VA treatment in 1982, 1987-1988, or 2008-2009, or on VA examination in August 2009.

The Board remanded the case to the RO in January 2011 to have a VA examination conducted for the Veteran's right hand, as he had alleged that he thought that he had suffered a right hand injuring during combat service, and because he complained of continuing symptoms since then.  Unfortunately, however, the Veteran failed to report for the VA examination which was scheduled in February 2011, and good cause for failing to do so has not been established.  In fact, the Veteran has made no mention of why he failed to report.  Under 38 C.F.R. § 3.665(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The "duty to assist is not always a one-way street" and the veteran is obligated to cooperate in the development of his pending claim.  Wood, 1 Vet. App. at 193.   

Based on the evidence, the Board concludes service connection is not warranted for residuals of injury to the Veteran's right hand.  Under 38 U.S.C.A. § 1154(b), the Board accepts that the Veteran injured his right hand in combat service, as he alleged in April 2008.  However, the preponderance of the evidence indicates that the Veteran does not have a current right hand disorder.  While he reports that he has had continued right hand symptoms, he first reported this years after service, and no disability was shown on service discharge examination.  Furthermore, he did not report any right hand disability during earlier claim periods, and none was found at those times or in treatment and examination records from 1982, 1987-1988, and 2008-2009.  Additionally, he failed to report for the VA examination which was scheduled in February 2011, to determine whether he had a current right hand disability and whether it was related to service.  As such, the claim will be rated based on the evidence of record pursuant to 38 C.F.R. § 3.665(b).      

Unlike Barr or Jandreau, in this case, the Veteran has failed to provide a medical diagnosis of a right hand disorder.  As a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's lay statements are not competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board finds that the claim for service connection for a right hand disorder is denied. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in a May 2008 letter, before the initial adjudication in July 2008.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant the opportunity to give testimony before the Board, and attempted to examine the Veteran in 2011, but he failed to report for the examination and has not alleged that there was good cause for such.  The representative in June 2011 may be contending that another VA examination is necessary.  However, another VA examination is not required, as VA is relieved of its burden of examining a claimant if the claimant fails to report for an examination without good cause.  38 C.F.R. § 3.655.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for residuals of a injury to the right hand is denied.




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


